Citation Nr: 1233145	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected residuals of a postoperative medial meniscectomy of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee with painful limited motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to March 1978 and from November 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  In that decision, the RO denied entitlement to a disability rating in excess of 20 percent for residuals of a postoperative medial meniscectomy of the right knee.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Atlanta, Georgia.  

In March 2006, the RO granted a separate 10 percent rating for degenerative joint disease of the right knee with painful limited motion, effective February 23, 2001.

This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In a February 2010 letter, the Veteran raised the issues of entitlement to service connection for hypertension and diabetes mellitus, to include as secondary to the service-connected right knee disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate, and the need for a contemporaneous examination occurs when there is evidence (including a Veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected right knee disability may have worsened since his last VA examination in February 2010.  For example, the February 2010 VA examination report reflects that there was no instability of the right knee on objective examination and that X-rays revealed mild degenerative osteoarthritis of the knee.  However, a May 2011 VA magnetic resonance imaging (MRI) study report reveals that there was moderate tricompartmental degenerative joint disease of the right knee.  Also, a June 2011 examination report from Theron C. Tilgner, DO, indicates that there was some obvious mild laxity with varus and valgus stress and moderate laxity with anterior drawer testing.

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right knee disability is triggered.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In June 2011, the Veteran submitted the VA MRI report dated in May 2011 from the Northern Arizona VA Health Care System.  Also, the June 2011 examination report from Dr. Tilgner indicates that the Veteran had received recent treatment for his right knee disability at the VA Medical Center in Prescott, Arizona.  The most recent VA treatment records obtained by the AOJ included in his claims file are from the VA Medical Center in Honolulu, Hawaii (VAMC Honolulu) and are dated in January 2010.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The June 2011 examination report from Dr. Tilgner reflects that the Veteran had elected to proceed with an arthroscopy of the right knee.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  There is no evidence that these steps have been taken with regard to any additional records from Dr. Tilgner.  Thus, a remand is also necessary to attempt to obtain any relevant records from this physician.

Following the most recent Supplemental Statement of the Case dated in May 2011, the Veteran submitted additional evidence to the Board, including the May 2011 VA MRI report and the June 2011 examination report from Dr. Tilgner.  As pertinent evidence was received subsequent to the May 2011 Supplemental Statement of the Case and was not considered by the AOJ, the Board is required to remand the issues on appeal for issuance of the necessary Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304 (2011) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims file all records of the Veteran's treatment for a right knee disability from VAMC Honolulu from January 2010 to the present, from the Northern Arizona VA Health Care System, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. 

2.  The RO/AMC shall ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a right knee disability from Dr. Tilgner.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the RO/AMC shall schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right knee disability, preferably with an examiner other than the physician who conducted the February 2010 VA examination.  All indicated tests and studies should be conducted.

The claims file, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner shall express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for any opinion given.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

